Citation Nr: 0413604	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a 
dislocated right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1957 to May 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision of the Togus, 
Maine, regional office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for residuals of a dislocated right shoulder.  

The current appeal arises from the RO's April 1998 rating 
decision, and not the subsequent September 2002 rating 
decision, because notice of the April 1998 rating decision 
was not mailed to the veteran's last address of record.  
Hence, the April 1998 rating decision is not final.  
38 C.F.R. §§ 3.104(a), 20.1103 (2003).


FINDING OF FACT

Chronic residuals of a right shoulder disorder dislocation 
were not demonstrated in-service.  


CONCLUSION OF LAW

Chronic residuals of a right shoulder dislocation were not 
incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002). Following the RO's 
determinations of the veteran's claim, VA issued regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, in the April 1998 rating decision, a 
copy of which was provided to the veteran, VA notified the 
claimant of the information and evidence needed to 
substantiate and complete his claim, to include his 
responsibility to submit evidence which demonstrated that the 
disorder was incurred or aggravated in-service.  VA, by 
letter dated in November 2000, notified the veteran that VA 
would attempt to obtain all relevant evidence in the custody 
of the military and VA medical centers.  VA, by letter dated 
in June 2002, notified the veteran that VA would attempt to 
obtain all identified records provided he supplied a properly 
executed release for VA to obtain those records not in the 
custody of a Federal department or agency.  VA, by letter 
dated in August 2002 and statement of the case issued in 
December 2002, notified the veteran of what evidence had been 
requested and/or what evidence had not been obtained.  VA, in 
the December 2002 statement of the case, also specifically 
notified the veteran of the VCAA.  Therefore, the Board finds 
that the duty to notify the veteran of the necessary evidence 
needed to substantiate his claim as well as whose duty it was 
to obtain that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's VA treatment 
records have been associated with the claims file.  The 
record also sows that private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
was asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the December 2002 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  In fact, in an August 2002 statement in support of 
claim, the veteran specifically notified VA that he had no 
other evidence to add to the claims file and he wanted his 
appeal to proceed without further delay.

As to the veteran's service medical records, the record shows 
that the RO, on a number of occasions, attempted to obtain 
these records and/or alternative records, including any 
separate records kept by the base hospital at Fort Dix.  
These efforts were not successful.  The RO was told by the 
National Personnel Records Center (NPRC) that the veteran's 
service medical records, service personnel records, and any 
clinic records from the base hospital at Fort Dix were no 
longer available as they had probably been destroyed in a 
fire at NPRC.  As to a VA examination, while the record on 
appeal shows that the veteran was not afforded a VA 
examination, the Board finds that where, as here, medical 
opinion evidence is not needed by VA to fairly adjudicate the 
appellant's claim, no such right to an examination arises.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
Therefore, the Board finds that VA satisfied its duty to 
assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, including because the 
VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) because the appeal began years before 
the enactment of the VCAA, the Board finds that error to be 
harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed.Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran contends that current right shoulder disabilities 
were caused by a right shoulder dislocation that occurred in 
basic training at Fort Dix, New Jersey sometime between May 
and August 1957.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Arthritis, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In reviewing medical evidence, it is the responsibility of 
the Board to weigh the evidence and decide where to give 
credit and where to withhold the same and, in so doing, 
accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  

After reviewing the evidence of record, the Board finds that 
service connection for residuals of a dislocated right 
shoulder is not warranted.  The records shows that the 
veteran has right shoulder arthritis and a rotator cuff 
impingement.  There is, however, no medical, or other 
competent evidence, relating any current right shoulder 
disorder to his active military service.  While Timothy 
Snell, M.D., in a May 2000 treatment record, opined that 
current right shoulder pain was "most likely [a] sequelae 
(sic) of his dislocation of the shoulder," the treatment 
record did not say that the dislocation took place while the 
veteran was in military service.  Moreover, even if it did, 
the Board is not required to accept evidence that is simply 
information recorded by a medical examiner, unenhanced by 
medical opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  Furthermore, 
while the veteran has been diagnosed with arthritis, the 
presumption afforded under the law for that disorder does not 
help him because the record first shows right shoulder 
arthritis more then 40 years after his separation from 
military service.

The Board has considered the veteran's written statements to 
the RO as well as the August 2000 buddy statement.  While the 
veteran and his buddy are arguably competent to present 
evidence concerning the occurrence of an injury, they are not 
competent to present evidence to establish the etiology of a 
current disability.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge, and require the special knowledge and 
experience of a trained physician.  As such, these lay 
individuals are not competent to offer an opinion linking any 
in-service complaints to any current disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As such, there is no competent evidence on file linking the 
veteran's current right shoulder disabilities to service or 
to any incident therein.  Accordingly, service connection for 
this disorder is not warranted.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 




ORDER

Service connection for residuals of a dislocated right 
shoulder is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



